Exhibit 10.15

AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

 

 

Recorder’s Cover Sheet

 

Prepared by and After

Recording, Return to

Jack Edelbrock

c/o Mayer Brown LLP

71 S. Wacker Drive

Chicago, Illinois 60606

Telephone: 312 701 7158

Taxpayer Information

GREEN PLAINS SHENANDOAH LLC, a Delaware limited liability company

450 Regency Parkway, Suite 400 Omaha, NE 68114

Mortgagor: Green Plains Shenandoah LLC, a Delaware limited liability company
Mortgagee: BNP Paribas, as agent Legal Description:       See Exhibit “A”
attached.

Modifies Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement recorded in the real property records of Fremont
County, Iowa in Book 2014, Page 0648 on June 11, 2014.

 

1



--------------------------------------------------------------------------------

This document was prepared by

and after recording should be

returned to:

Jack Edelbrock

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606-4637

AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING STATEMENT

This Amendment to Mortgage, Assignment of Leases and Rents, Security Agreement,
and Fixture Filing Statement (this “Amendment”) is entered into as of June     ,
2015 by and between GREEN PLAINS SHENANDOAH LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “Mortgagor”) having
an address of 450 Regency Parkway, Suite 400, Omaha, NE 68114, and BNP PARIBAS
(“BNPP”), as administrative agent and as collateral agent (the “Agent”), having
an address of 787 Seventh Avenue, New York, NY 10019 (together with its
successors and assigns, the “BNPP”).

RECITALS

A. GREEN PLAINS PROCESSING LLC (the “Borrower”), various financial institutions,
BNPP and BMO Capital Markets and BNP Paribas Securities Corp., as joint lead
arrangers and joint book runners (the “Arrangers”), are parties to a Term Loan
Agreement dated as of June 10, 2014 (the “Original Loan Agreement”). Any
capitalized term used in this Amendment that is not otherwise defined herein,
either directly or by reference to another document, shall have the meaning for
purposes of this Amendment as it is given in the Original Loan Agreement.

B. Contemporaneously herewith, the Original Loan Agreement is being amended by
(i) a certain Consent and First Amendment to Term Loan Agreement (the “First
Loan Agreement Amendment”) and (ii) Second Amendment to Term Loan Agreement (the
“Second Loan Agreement Amendment”; as so amended by the First Loan Agreement
Amendment and the Second Loan Agreement Amendment, and as it may from time to
time be further amended, restated or otherwise modified, the “Loan Agreement”).

C. Mortgagor is a Subsidiary of the Borrower and as such has received
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries evidenced by
the Original Loan Agreement, and Mortgagor will continue to do so from the
extension of credit and other financial accommodations to be made pursuant to
the Loan Agreement.



--------------------------------------------------------------------------------

D. The Mortgagor executed and delivered to the Agent a Guaranty of even date
with the Original Loan Agreement, and contemporaneously herewith is reaffirming
such Guaranty (as originally executed, as so reaffirmed and as it may from time
to time be amended, restated or otherwise modified, the “Guaranty”), pursuant to
which the Mortgagor has guarantied the obligations of the Borrower with respect
to the loans made under the Loan Agreement (the “Loans”) and the other
extensions of credit and financial accommodations made under each of the other
Loan Documents, (together with the Loans, collectively, the “Guarantied
Obligations”).

E. To secure the Guarantied Obligations, the Mortgagor executed and delivered a
Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture Filing
Statement of even date with the Original Loan Agreement (the “Original
Mortgage”) to BNPP. The Original Mortgage was recorded in the real property
records of Fremont County, Iowa in Book 2014, Page 0648 on June 11, 2014. The
Original Mortgage encumbers certain real property situated in such County and
State and is legally described in Exhibit A hereto (the “Original Secured
Property”).

F. It is a condition to the effectiveness of the First Loan Agreement Amendment
that the Mortgagor execute and deliver this Amendment to confirm that the
Original Mortgage, as amended hereby and as it may from time to time be further
amended, restated or otherwise modified continues to secure the Guarantied
Obligations and all direct obligations of the Mortgagor with respect to the
Loans (collectively, the “Obligations Secured”).

AGREEMENT

NOW, THEREFORE, the Mortgagor and the Mortgagee agree as follows

1. Incorporation of Recitals. The foregoing Recitals are true and accurate.

2. Amendment of Original Mortgage Provisions.

(a) Obligations Secured. All references in the Original Mortgage to the
Obligations Secured that are defined by reference to the Original Loan Agreement
shall be defined by and deemed to refer to the Loan Agreement.

(b) Guaranty. The term “Guaranty” as used in the Mortgage shall mean such
obligation as expressed in the Loan Agreement.

(c) Future Amount Secured. Section 18 of the Original Mortgage is modified by
deleting “$225,000,000” in the sentence before the last sentence of Section 18
and replacing it with “$345,000,000.00”. All references in the Original Mortgage
to the amount $225,000,000.00 shall refer to the amount $345,000,000.00.

(d) Latest Maturity Date. All references in the Original Mortgage to the latest
date on which Obligations Secured, including all sums required to be paid by the
Mortgagor under and with respect to the Mortgage or any other Loan Document
shall be to the date that is twenty (20) years from the date hereof.

 

3



--------------------------------------------------------------------------------

3. The Amended Loan Documents.

 

  (a) The term “Mortgage” as used in this Amendment shall mean the Original
Mortgage, as amended hereby and as it may from time to time be further amended,
restated, supplemented, replaced or otherwise modified.

 

  (b) All references in the Mortgage to the Original Loan Agreement or any
predecessor thereof shall be deemed references to the Loan Agreement.

 

  (c) All references in the Mortgage to any instrument as evidence of the
Obligations Secured shall be deemed references to the Loan Agreement and any
other instrument(s) issued to additionally evidence any portion of the
Obligations Secured under the Guaranty as expressed in the Loan Agreement.

 

  (d) The term “Loan Documents”, as used in the Mortgage, shall mean, in
addition to those documents included within such term by the Original Loan
Agreement, all such documents as specified by reference to the Loan Agreement,
as all such documents may from time to time be amended, restated, supplemented
or modified.

 

  (e) This Amendment and the Mortgage shall each be considered a “Loan Document”
under and as defined in the Loan Agreement.

4. Priority. Nothing contained herein shall in any manner affect or impair the
priority of the lien of the Original Mortgage as to the indebtedness secured
thereby prior to giving effect to this Amendment, nor affect any other security
held by BNPP to secure repayment or performance of the obligations referred to
therein. The Mortgagor confirms that the Mortgage secures the timely payment and
the timely performance of all Obligations Secured (as references to that term
are modified in Sections 2 and 3 above), as and when required.

5. Reaffirmation. The Mortgagor hereby repeats, reaffirms and remakes all
representations, warranties, covenants and agreements contained in the Original
Mortgage as of the date of this Amendment.

6. Representations. The Mortgagor represents and warrants that (i) no default or
event of default currently exists under the Original Mortgage and (ii) no
condition exists which with the giving of notice or the passage of time, or
both, would result in such a default or event of default.

7. Full Force and Effect. All of the provisions, rights, powers and remedies
contained in the Original Mortgage shall stand and remain unchanged and in full
force and effect, except to the extent specifically amended hereby.

8. References. No reference to this Amendment need be made in any instrument or
document at any time referring to the Original Mortgage, and any reference in
any such instrument or document to the Original Mortgage shall be deemed to be a
reference to the Mortgage.

 

4



--------------------------------------------------------------------------------

9. Governing Law. This Amendment shall be construed in accordance with and
governed by the internal laws of the state where the Land is located.

10. Time of the Essence. Time is of the essence with respect to the payment and
performance of all obligations to be performed under the Mortgage.

11. Successors and Assigns. The Mortgage binds the Mortgagor and its successors,
assigns, heirs, administrators, executors, agents and representatives and inures
to the benefit of BNPP and its respective successors, assigns, heirs,
administrators, executors, agents and representatives.

12. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.

13. Amendments. No provision of this Amendment may be modified, amended or
waived except by a writing executed by the party sought to be bound thereby. No
consent or approval of BNPP shall be given or deemed to have been given except
to the extent expressly set out in a writing executed and delivered by BNPP to
the Mortgagor.

14. WAIVERS. THE MORTGAGOR HEREBY REPEATS, REAFFIRMS AND REMAKES ALL WAIVERS
CONTAINED IN THE MORTGAGE AS OF THE DATE OF THIS AMENDMENT, INCLUDING (WITHOUT
LIMITATION) THE WAIVER OF JURY TRIAL CONTAINED IN THE ORIGINAL MORTGAGE.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed effective as of the
date first written above.

 

MORTGAGOR GREEN PLAINS SHENANDOAH LLC, a Delaware limited liability company By:

/s/ Michelle Mapes

Name: 

Michelle Mapes

Its:

EVP-General Counsel & Corporate Secretary

 

STATE OF NEBRASKA ) ) SS. COUNTY OF DOUGLAS )

On this 10th day of June, 2015 before me appeared Michelle Mapes to me
personally known, who, being by me duly sworn, did say that she/he is the
Authorized Signatory of GREEN PLAINS SHENANDOAH LLC, a Delaware limited
liability company, and that said instrument was signed on behalf of such
company, pursuant to due authority, properly exercised, and s/he acknowledged
such instrument to be the free act and deed of such company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ ANGELA Y. MADATHIL

Notary Public My term expires:  1/5/2016

[signatures continued]



--------------------------------------------------------------------------------

BNPP BNP PARIBAS, as Administrative Agent and as Collateral Agent By:

/s/ William B. Murray

Name: 

William B. Murray

Its:

Managing Director

By:

/s/ Karlien Zumpolle

Name: 

Karlien Zumpolle

Its:

Director

 

STATE OF NEW YORK ) ) SS. COUNTY OF Richmond )

On this 10th day of June, 2015 before me appeared Billy Murray and Karlien
Zumpolle to me personally known, who, being by me duly sworn, did say that they
are an Managing Director and Director of BNP PARIBAS, a Bank, and that said
instrument was signed on behalf of such company, pursuant to due authority,
properly exercised, and s/he acknowledged such instrument to be the free act and
deed of such company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year above written.

 

/s/ Ingrid J. Loria

Printed Name: 

Ingrid J. Loria

Notary Public

My term expires:  11/10/2018